Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 09/10/20.  Claims 1 – 10 has been examined and are pending. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Addepalli et al. 9277370 B2.

Regarding claims 1 and 10, a vehicle information communication system comprising:
a center device that manages data to be written in a plurality of electronic control units mounted on a vehicle (3:39 – 55); and
an in-vehicle device that is mounted on the vehicle and includes a vehicle inside communication unit that performs communication with the plurality of electronic control units, and a vehicle outside communication unit that performs wireless communication with the 
(4:8 – 20, shows comparing datablock, examiner interprets this to be equivalent), and notifies the in-vehicle device of a full data transmission request for transmitting all data values of the configuration information when both of the hash values do not match each other, when the in-vehicle device is notified of the full data transmission request, the in-vehicle device transmits all of the data values of the configuration information to the center device, (3:39 – 5:65, shows in-vehicle updating and transmission when all of the data values are received, the center device updates the configuration information stored in the vehicle-side configuration information storage unit on the basis of the data values, and the configuration information includes a software ID of a respective electronic control unit and further includes at least one of: 
updated as software of any one or more electronic control units belonging to a system representing a group of electronic control units is updated; or a software ID of the vehicle (42:37 – 55 for hash see frequency map). 

Regarding claim 3, the vehicle information communication system according to claim 1, wherein the in-vehicle device transmits the hash value at a timing at which an ignition switch of the vehicle is turned on or off (5:5 – 6:45). 
Regarding claim 4, the vehicle information communication system according to claim 1, wherein the in-vehicle device transmits the hash value at a timing at which rewriting of update data is completed in a rewrite target electronic control unit (5:5 – 6:45). 
Regarding claim 5, the vehicle information communication system according to claim 1, wherein the configuration information includes information regarding hardware and software of each of the electronic control units (3:39 – 55). 
Regarding claim 6, the vehicle information communication system according to claim 1, wherein the center device includes a center-side configuration information storage unit that stores approved configuration information of the vehicle, and  when all of the data values are received, the center device compares a combination list of the configuration information of the in-vehicle device with a combination list of the configuration information of the vehicle stored in the center- side configuration information storage unit, and transmits abnormality detection to the in-vehicle device when it is determined that the combination list of the in-vehicle device is disapproved (3:39 – 6:55).

Regarding claim 8, the vehicle information communication system according to claim 1, wherein the center device includes an update notification information storage unit that stores notification information related to program update of the vehicle, and when it is determined that the combination list of the in-vehicle device is approved, the center device refers to the update notification information storage unit, and transmits the notification information to the in-vehicle device if program update of the corresponding vehicle is available (3:39 – 6:55).
Regarding claim 9, the vehicle information communication system according to claim 1, wherein the in-vehicle device includes a memory storing the generated hash value, compares a hash value generated this time with the hash value stored in the memory, and transmits the hash value generated this time to the center device when a comparison result shows mismatch (3:39 – 5:65).


Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK O KENDALL whose telephone number is (571)272-3698.  The examiner can normally be reached between Monday and Thursday, at 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/Primary Examiner, Art Unit 2192